[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                   FILED
                                                           U.S. COURT OF APPEALS
                                No. 09-11414                 ELEVENTH CIRCUIT
                                                               JANUARY 20, 2010
                            Non-Argument Calendar
                          ________________________                JOHN LEY
                                                                ACTING CLERK

                    D.C. Docket No. 97-00098-CR-T-27TGW


UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                      versus


ERIC S. HARRIS,
                                                          Defendant-Appellant.

                         __________________________

                  Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________
                               (January 20, 2010)

Before EDMONDSON, BIRCH and BLACK, Circuit Judges.

PER CURIAM:

      Mary A. Mills, appointed counsel for Eric S. Harris in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and
filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Harris’s conviction and

sentence is AFFIRMED.




                                         2